Title: To Thomas Jefferson from William Shippen, 17 April 1805
From: Shippen, William
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     
                        17 Apr 1805
                     
                  
                  I have known Major Penrose a long time—believe him to be a good republican—a man of considerable talents, a man of integrity & polite manners & think him qualified for the place he solicits.
                  I am Dr. Sir with sentiment of Respect Your obed Servt
                  
                     W. Shippen 
                     
                  
               